Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 02/01/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on the Presentation of Claims Amendments
It is noted that the claims of 02/01/2021 are not technically compliant with the requirements of 37 CFR 1.121(c)(2), which requires:
The text of any added subject matter must be shown by underlining the added text.

In the instant case the text of claim 1 is not properly marked up to show the changes of the claim, for example:  the addition of “e)” denoting a fifth step of the claim; in the amended claims the “b)” precedes the phrase “amplifying a set” wherein the previous claims the “b)” precedes the phrase “comparing the amplification”.  In the interests of customer service and compact prosecution, the claims of 02/01/2021 are examined for the instant Office Action.  Applicants are encouraged to ensure that any future amendments are fully compliant with 37 CFR 1.121.

New Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is unclear over recitation of the phrase “wherein loss of heterozygosity in two of the eight markers is indicative of bladder cancer” because the claim depends from claim 1 which recites that “presence of LOH in any of the markers in the bladder sample is indicative of a bladder cancer in the subject”.  Thus is it unclear if the detection of any LOH in a marker, as recited in claim 1, is indicative of LOH, or if the method requires that two or more markers are required to determine the presence of bladder cancer in a subject.
Claim 16 is unclear over recitation of the limitation “the matched control sample is blood, blood serum, buccal cells, hair follicle, saliva, sebum, skin, sweat, or tears” because the claim depends from claim 1 which requires that the control is a “buccal matched control sample”.  But the listing of samples in the rejected claim included sample types that are not consonant with the requirement for a “buccal matched control sample” as set forth in the independent claim.

New Claim Rejections - 35 USC § 112 – New Matter
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The rejection of claim 9 for new matter is relevant to the amended limitation of the claim that recites “at least two of the fluorescent dyes for each labeled primer have different maximum fluorescent emission wavelengths”.  The limitation is directed to a range that encompasses anything greater than or equal to 2 (as the number of dyes with different emission wavelengths).  While Applicants’ remarks of 02/01/2021 (on page 5) indicate that a basis for this limitation can be found in para [0049] and Table 1 of the published application neither the table nor the paragraph provide explicit support for the range required by the limitation.  Furthermore, where the Table provides only a disclosure of four specific fluorescence dyes as labels for primers, the disclosure does not provide implicit support for the range encompassed by the claims.  As such, the limitation is new matter. 

Withdrawn Claim Objections
The objections to claims 5 and 9 as set forth on page 3 of the Office Action of 10/08/2020 are withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 – Written Description
The rejection of claim 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 4-5 of the Office Action of 10/08/2020, is withdrawn in light of the amendments to the claims.  Note that the limitation of the amendments of claim 9 has been addressed previously in this Office Action as new matter.

Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g.: a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing an abstract idea and a natural phenomenon.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic 
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims are directed to an abstract idea.  Where the claims recite “performing a microsatellite analysis (MSA)” (i.e.:  step d) of claim 1) and “comparing MSA results” (i.e.:  step e) of claim 1), such elements of the claims are abstract ideas.  They are mental processes wherein data or information is judged, or correlated for a result.  Additionally, where the determination of bladder cancer is made based on a detected loss of heterozygosity, (i.e.:  step e) of claim 1recites that a result “is indicative of bladder cancer”  the claims recite an asserted a natural phenomenon wherein microsatellite loss of heterozygosity is indicative of the presence of cancer.

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the 

Here it is noted that while claim 1 recites aspects of indicating the presence of cancer, merely presenting the results of, or assigning and intended use to, a process otherwise unpatentable under section 101 is, insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., (Fed. Cir. Oct. 11, 2016) (claim unpatentable despite recitation of the step: "providing notification if [an] event has occurred").

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims require only amplification of microsatellites in bladder samples and matched controls.  Detection of microsatellite content in the required sample is routine and conventional in the art as evidenced by the specification which teaches that previously known methods are used to collect the data (e.g.:  para 0041 on page 8 of the specification).  Furthermore, Bartoletti et al (2006) as cited on the IDS of 09/16/2019, teaches that such method were known in the art.

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:


v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. .

So even where a practical step of the claim may require detecting a microsatellite marker in a genomic DAN sample using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to a judicial exception to patentability (i.e.:  abstract idea; natural phenomenon).  Applicants arguments (p.6 and 7 of the Remarks of 02/01/2021).  Applicants have Illumina, Inc. v. Ariosa Diagnostics, Inc.  The argument is not persuasive to withdraw the rejection.  As noted in the Remarks, in the analysis of Illumina the court noted that ““[t]his is not a diagnostic case. And it is not a method of treatment case. It is a method of preparation case.”  The argument is not persuasive when considering that the instant claims explicitly recite a step of microsatellite analysis “to determine LOH, wherein presence of LOH in any of the markers in the bladder sample is indicative of a bladder cancer in the subject”.  In the instant case while the preamble recites “a method for preparing a DNA fragment”, such a recitation does not negate that the steps of the claims include abstract ideas (i.e.:  analysis and comparison as describe in the rejection above) and a natural phenomenon (i.e.:  LOH is indicative of a cancer).  
Where the analysis of eligibility (Step 2A, prong one as set forth in the rejection) properly concludes that the claims do recite at least one recognized judicial exception to patentability, the analysis proceeds to the analysis of an additional elements of the claims.  As set forth in the rejection, there are not any additional elements which integrate the judicial exception(s) into a practical application (e.g.:  such as administering a treatment for bladder cancer to a subject with bladder cancer), as noted in Step 2A, prong 2 above.  Additionally the steps of preparing a DNA fragment, as set forth in the extracting (step a) and amplifying (step b) steps of claim 1, are consider in Step 2B of the eligibility analysis.  As evidenced by the instant specification, and the 

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Bartoletti et al (2006) cited on the IDS of 09/16/2019 in view of Halachmi et al (2007) cited on the IDS of 04/05/2019 and Legrand et al (2011), as set forth on pages 10-12 of the Office Action of 10/08/2020, is withdrawn in light of the amendments to the claims.

Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634